UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 2) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ­­­­ to Commission File Number: 001-08048 TII Network Technologies, Inc. (Exact name of registrant as specified in its charter) State of incorporation: Delaware IRS Employer Identification No: 66-0328885 141 Rodeo Drive, Edgewood, New York 11717 (Address and zip code of principal executive office) (631) 789-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of the registrant's Common Stock, $.01 par value, outstanding as of November 15, 2010 was 14,485,847 1 Explanatory Note This Amendment No. 2 on Form 10-Q/A (this “Amendment”) amends the Quarterly Report on Form 10-Q of Tii Network Technologies, Inc. (the “Company”) for the quarter ended September 30, 2010, previously filed with the Securities and Exchange Commission on November 15, 2010 (the “Original Filing”). This Amendment is being filed solely to file, together with the remainder of the entire Original Filing, the exhibits to the Original Filing, which were inadvertently not attached to, and not filed with, the Original Filing. These exhibits consist of the Certifications of the Company’s principal executive officer and principal financial officer pursuant to Section 302 (Exhibits 31(a) and 31(b), respectively) and Section 906 (Exhibits 32(a) and 32(b), respectively) of the Sarbanes‑Oxley Act of 2002. No modification or update is otherwise made to any other disclosures in the Original Filing, nor does this Amendment reflect any events occurring after the date of the Original Filing. TII NETWORK TECHNOLOGIES, INC.AND SUBSIDIARIES INDEX PAGE PART IFINANCIAL INFORMATION Item 1 CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 (unaudited) and December 31, 2009 3 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three and nine months ended September 30, 2010 and 2009 4 UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY Nine months ended September 30, 2010 5 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended September 30, 2010 and 2009 6 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 Item 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 Item 4 CONTROLS AND PROCEDURES 23 PART IIOTHER INFORMATION Item 6 EXHIBITS 24 SIGNATURES 25 EXHIBIT INDEX 26 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statement TII NETWORK TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Certificate of deposit - Accounts receivable, net of allowance of $86 and $82 at September 30, 2010 and December 31, 2009, respectively Other receivable - Inventories, net Deferred tax assets, net Other current assets Total current assets Property, plant and equipment, net Deferred tax assets, net Intangible assets, net - Goodwill - Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Other current liabilities - Total current liabilities Commitments and contingencies Stockholders' equity: Preferred stock, par value $1.00 per share; 1,000,000 shares authorized; no shares outstanding - - Common stock, par value $.01 per share; 30,000,000 shares authorized; 14,503,484shares issued and 14,485,847shares outstanding as of September30, 2010, and 14,240,853 shares issued and 14,223,216 shares outstanding as of December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income - foreign currency translation - Less: Treasury shares, at cost, 17,637 common shares at September30, 2010 and December31, 2009 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited condensed consolidated financial statements 3 TII NETWORK TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (in thousands, except per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, Net sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative (including acquisition-related expenses of $96 and $840 in the three and nine months ended September 30, 2010, respectively) Research and development Total operating expenses Operating income (loss) 90 ) Foreign currency transaction gain 18 - 18 - Interest expense - (3
